Exhibit 10.13

GENERAL RELEASE AND SEPARATION AND TRANSITION AGREEMENT

This General Release and Separation and Transition Agreement (hereafter
“Agreement”) is entered into as of this 3rd day of August 2016 between Andre
Walker (“Mr. Walker”) and Nevro Corp. (the “Company”), effective as of the date
of Mr. Walker’s signature hereto (the “Effective Date”).

WHEREAS, by mutual agreement of the parties hereto, Mr. Walker shall tender his
resignation from the Company’s employment, and the Company accepted such
resignation effective as of the Retirement Date (as defined below);

WHEREAS, the Company and Mr. Walker now wish to document the termination of
their employment relationship and fully and finally to resolve all matters
between them;

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, Mr. Walker and the Company
hereby agree as follows:

1.Retirement Date.  Mr. Walker acknowledges and agrees that his status as an
officer and employee of the Company will end effective as of November 18, 2016,
unless terminated earlier by the Company for Cause (as defined in that certain
Change in Control Severance Agreement between Mr. Walker and the Company (the
“Severance Agreement”)) (the “Retirement Date”).  Mr. Walker hereby agrees to
execute such further document(s) as shall be determined by the Company as
necessary or desirable to give effect to the end of Mr. Walker’s status as an
officer of the Company; provided that such documents shall not be inconsistent
with any of the terms of this Agreement.  During the period of time commencing
on the Effective Date and ending on the Retirement Date, Mr. Walker shall
continue to be employed by the Company on a full time basis and provide such
services as deemed necessary by the Company in Mr. Walker’s areas of expertise
and work experience and responsibility.  In addition, Mr. Walker will continue
to be paid his annual base salary as in effect on the Effective Date in
accordance with the Company’s normal payroll procedure and be eligible for all
employee benefit plans generally available to employees of the Company.

2.Payment of Accrued Wages and Expenses.  As soon as administratively
practicable on or after the Retirement Date, the Company will pay Mr. Walker all
accrued but unpaid base salary and all accrued and unused vacation earned
through the Retirement Date, subject to standard payroll deductions and
withholdings.  Mr. Walker is entitled to these payments regardless of whether
Mr. Walker executes this Agreement or a Release of Claims (as defined
below).  In addition, the Company shall reimburse Mr. Walker for all outstanding
expenses incurred prior to the Retirement Date which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses, including, without
limitation, expenses incurred pursuant to Mr. Walker’s services as a director of
any of the Company’s subsidiaries.  

--------------------------------------------------------------------------------

 

3.Consulting Services. 

(a)Consulting Period.  During the period (the “Consulting Period”) commencing on
the Retirement Date and ending on December 10, 2018, unless terminated earlier
by the Company for Cause (the “Consulting Period End Date”), Mr. Walker shall be
available to provide services to the Company, on a non-exclusive basis, as a
consultant and shall provide such transition services (the “Transition
Services”) as necessary in Mr. Walker’s areas of expertise and work experience
as may be requested by the Company and such services in any pending or future
litigation or arbitration brought against the Company and in any investigation
the Company may conduct as may be requested by the Company.  Mr. Walker will be
eligible for reimbursement for any expenses incurred in connection with his
performance of the Transition Services during the Consulting Period which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documenting such expenses.  During
the Consulting Period, Mr. Walker may become an employee or consultant of any
other company, provided, that Mr. Walker acknowledges and agrees that, during
the Consulting Period, Mr. Walker shall not, directly or indirectly, become
employed by or provide assistance to any Competitor of the Company.  For
purposes of this Agreement, “Competitor” shall mean any business or enterprise
that is involved in the neuro-stimulation or neuro-modulation market.  During
the Consulting Period, Mr. Walker reaffirms his commitment to remain in
compliance with that certain Proprietary Information and Inventions Agreement by
and between Mr. Walker and the Company (the “Confidentiality Agreement”), it
being understood that the term “employment” as used in the Confidentiality
Agreement shall include services as a consultant hereunder.

(b)Benefits.  As an independent contractor, Mr. Walker understands and agrees
that, while performing any services for the Company after the Retirement Date,
Mr. Walker shall not be eligible to participate in or accrue benefits under any
Company benefit plan for which status as an employee of the Company is a
condition of such participation or accrual.  To the extent that Mr. Walker was
deemed eligible to participate, as an employee, in any Company benefit plan, he
hereby waives his participation.

(c)Stock Options. As of November 18, 2016, Mr. Walker will hold options to
purchase those shares of Company common stock as set forth on Exhibit A attached
hereto pursuant to the Company’s equity incentive plans and the option
agreements evidencing such grants (collectively, the “Equity Awards”), assuming
Mr. Walker does not exercise any Equity Awards between the date hereof and
November 18, 2016.  In exchange for the performance of the Transition Services,
during the Consulting Period, Mr. Walker’s Equity Awards shall continue to vest
and become exercisable in accordance with their original vesting schedules
(except for the acceleration applicable to certain Equity Awards provided in
Section 4(b) below).  Upon the Consulting Period End Date (or, if earlier, the
determined in the paragraph below), Mr. Walker’s Equity Awards shall cease
vesting and any unvested shares as of such date shall automatically
terminate.  If Mr. Walker desires to exercise any vested Equity Awards, Mr.
Walker must follow the procedures set forth in his option agreements, including
payment of the exercise price and any withholding obligations.  If by the
earliest date specified in such option agreements (or, if earlier, the date
determined

2

 

--------------------------------------------------------------------------------

 

in the paragraph below), the Company has not received a duly executed notice of
exercise and remuneration in accordance with Mr. Walker’s option agreements, Mr.
Walker’s vested Equity Awards shall automatically terminate for no consideration
and be of no further effect.  Mr. Walker acknowledges that each unexercised
“incentive stock option” within the meaning of the Internal Revenue Code of
1986, as amended (the “Code”) that remains unexercised following the three
(3)-month anniversary of the Retirement Date shall no longer qualify for
favorable tax treatment as an incentive stock option.  In addition, in the event
of a consummation of a Change in Control (as defined in the Severance Agreement)
of the Company on or before the three (3)-month anniversary of the Retirement
Date, then the vesting and exercisability of all of Mr. Walker’s Equity Awards
shall be accelerated effective as of immediately prior to such Change in
Control. 

(d)In the event of (i) a termination of the Consulting Period by the Company for
Cause or (ii) Mr. Walker’s violation of the restrictions set forth in Section
3(a) above prior to the expiration of Mr. Walker’s post-termination exercise
period for his Equity Awards (such events, a “Specified Act”) during the
Consulting Period or during the three month period following the Consulting
Period End Date, then the Company may, by delivering written notice as described
below at any time during the Evaluation Period (as defined below) related to the
Specified Act, (i) immediately terminate the post-termination exercise period
for the Accelerated Equity Award and Mr. Walker’s Equity Awards that became
vested and exercisable for the first time during the Consulting Period (the
“Vested Consulting Equity Awards”) effective as of the date of such Specified
Act, (ii) provide that Mr. Walker shall automatically forfeit all outstanding
unvested Equity Awards, the Accelerated Equity Award and all Vested Consulting
Equity Awards for no consideration as of such date and/or (iii) rescind some or
all of any vesting, exercise, payment or delivery that occurred with respect to
the Vested Consulting Equity Awards and the Accelerated Equity Award.  The
Company shall notify Mr. Walker in writing of any exercise of any of its rights
under this Section 3(d) within the Evaluation Period related to the Specified
Act triggering the Company’s rights.

(i)If the Company rescinds some or all of any vesting, exercise or delivery
pursuant to this Section 3(d) then, within ten days after receiving from the
Company the notice described above, Mr. Walker shall be obligated to pay to the
Company the gross amount of any gain realized or payment received as a result of
the rescinded vesting, exercise, payment or delivery.  Such payment shall be
made by returning to the Company all shares of capital stock that Mr. Walker
purchased or otherwise received in connection with the rescinded vesting,
exercise, payment or delivery, or if such shares or any interest therein have
been transferred or sold by Mr. Walker, then by paying to the Company, by wire
transfer of immediately available funds, the fair market value of such shares at
the time of the transfer or sale.  For this purpose, the value of shares will be
measured by the price for which Mr. Walker sold the shares in a bona fide arm’s
length transaction, or if the shares or interests therein were transferred
otherwise than by a bona fide arm’s length sale, then by the closing price of
the shares on the New York Stock Exchange or other primary market or exchange
upon which the shares trade on the trading day immediately preceding the date of
the transfer.  Mr. Walker will cease to have any rights under any of the Vested
Consulting Equity Awards and the Accelerated

3

 

--------------------------------------------------------------------------------

 

Equity Award to the extent cancelled or rescinded pursuant to this
Agreement.  Any payment of the exercise price for stock options previously made
by Mr. Walker to the Company in connection with any of the Vested Consulting
Equity Awards and the Accelerated Equity Award or vesting, exercise, payment or
delivery that is cancelled or rescinded pursuant to this Agreement will be
returned by the Company to Mr. Walker (without interest), at the time Mr. Walker
returns the shares or makes payment pursuant to Section 3(d)(i) including, at
the Company’s discretion, by offset against any amounts payable by Mr. Walker to
the Company. 

(ii)Mr. Walker understands and agrees that (i) the Accelerated Equity Award and
the continued vesting of the other Equity Awards during the Consulting Period
are intended not only to motivate and reward Mr. Walker’s performance during the
Consulting Period, but also to compensate Mr. Walker for not engaging in any
Specified Act; (ii) Mr. Walker is not restricted by this Agreement from engaging
in any Specified Act, and Mr. Walker is willing to accept the potential economic
consequences under this Agreement of engaging in any Specified Act; (iii) Mr.
Walker’s livelihood does not depend upon his ability to engage in any Specified
Act; and (iv) Mr. Walker shall not bring or participate in any action
challenging the, validity, legality, effectiveness or enforceability of any part
of this Agreement.

(iii)“Evaluation Period” related to a Specified Act means the period beginning
with that Specified Act and ending not later than the later of 365 days after
such Specified Act, or, if later, 180 days after the Company became aware of
such Specified Act.

(e)Independent Contractor Status. Mr. Walker and the Company acknowledge and
agree that, during the Consulting Period, Mr. Walker shall be an independent
contractor.  During the Consulting Period and thereafter, Mr. Walker shall not
be an agent or employee of the Company and shall not be authorized to act on
behalf of the Company (provided that Mr. Walker will continue to be covered by
that certain Indemnification Agreement by and between the Company and Mr. Walker
(the “Indemnification Agreement”) during the Consulting Period or at any time
thereafter during which Mr. Walker is performing consulting services for the
Company). Personal income and self-employment taxes for any amounts in this
Section 3 paid to Mr. Walker hereunder shall be the sole responsibility of Mr.
Walker.  Mr. Walker agrees to indemnify and hold the Company and the other
entities released herein harmless for any tax claims or penalties resulting from
any failure by Mr. Walker to make required personal income and self-employment
tax payments with respect to for any amounts in this Section 3.

(f)Protection of Information.  Mr. Walker agrees that, during the Consulting
Period and thereafter, Mr. Walker will not, except for the purposes of
performing the Transition Services, seek to obtain any confidential or
proprietary information or materials of the Company.

4.Separation Benefits.  Without admission of any liability, fact or claim, the
Company hereby agrees, subject to the execution of this Agreement and, on or
within thirty (30) days

4

 

--------------------------------------------------------------------------------

 

following the Retirement Date, the General Release of Claims attached hereto as
Exhibit B (the “Release of Claims”) becoming effective and irrevocable, as well
as Mr. Walker’s performance of his continuing obligations pursuant to this
Agreement and the Confidentiality Agreement, to provide Mr. Walker the severance
benefits set forth below; provided that Mr. Walker’s employment was not
terminated by the Company for Cause on or prior to November 18, 2016.  In the
event Mr. Walker’s employment was terminated by the Company for Cause on or
prior to November 18, 2016, Mr. Walker shall not be eligible for any of the
below payments or benefits and this Agreement shall terminate as of such
termination date.  Specifically, the Company and Mr. Walker agree as follows:  

(a)Annual Performance Bonus.  The Company shall pay to Mr. Walker his annual
performance bonus, to the extent earned as determined by the Company in its sole
discretion, for fiscal year 2016 based solely on the Company’s actual results
against the Company’s goals for the year, as determined by the Company in its
sole discretion.  Any such fiscal year 2016 annual performance bonus that
becomes earned and payable under this Section 4(a) shall be paid, less
applicable withholdings and deductions, to Mr. Walker at the same time related
bonuses are paid to the Company’s continuing executive employees.

(b)Stock Option Acceleration.  The vesting and exercisability of all unvested
shares subject to that certain Equity Award granted on May 15, 2013, with a
grant number of I07-358 and an exercise price per share of $3.60, shall be
accelerated in full effective as of immediately prior to the Retirement Date
(the “Accelerated Equity Award”).  

(c)Healthcare Continuation Coverage.  If Mr. Walker elects to receive continued
healthcare coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall
directly pay, or reimburse Mr. Walker for, that portion of the premium for Mr.
Walker and Mr. Walker’s covered dependents necessary such that Mr. Walker
contributes the same amount to COBRA coverage as Mr. Walker contributed to
medical, dental and vision coverage prior to the Retirement Date (each, a “COBRA
Payment”), such payment or reimbursement to continue until the earliest of (i)
the last day of the month during which the eighteen (18) month anniversary of
the Retirement Date falls, (ii) the date Mr. Walker is no longer eligible to
participate in COBRA or (iii) the date Mr. Walker becomes eligible for
comparable coverage under another employer’s plans. After the Company ceases to
pay premiums pursuant to the preceding sentence, Mr. Walker may, if eligible,
elect to continue healthcare coverage at Mr. Walker’s expense in accordance with
the provisions of COBRA. Mr. Walker acknowledges that he shall be solely
responsible for all matters relating to Mr. Walker’s continuation of coverage
pursuant to COBRA, including, without limitation, Mr. Walker’s election of such
coverage and his timely payment of premiums.  In the event any COBRA Payment, or
any portion thereof, is subject to withholding taxes, the Company shall make an
additional cash payment to Mr. Walker at the same time as the applicable COBRA
Payment in the amount necessary to result in Mr. Walker retaining an amount
equal to the COBRA Payment after the application of all federal, state and local
withholding taxes.

5

 

--------------------------------------------------------------------------------

 

(d)Taxes.  Mr. Walker understands and agrees that all payments under this
Section 4 will be subject to appropriate tax withholding and other
deductions.  To the extent any taxes may be payable by Mr. Walker for the
benefits provided to him by this Section 4 beyond those withheld by the Company,
Mr. Walker agrees to pay them himself and to indemnify and hold the Company and
the other entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any failure by him to make
required payments.  To the extent that any reimbursements payable pursuant to
this Agreement are subject to the provisions of Section 409A of the Code, such
reimbursements shall be paid to Mr. Walker no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and Mr. Walker’s right to reimbursement under this
Agreement will not be subject to liquidation or exchange for another benefit. 

(e)SEC Reporting.  Mr. Walker acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will have
continuing obligations under and he will continue to abide by Section 16(a) and
16(b) of the Exchange Act to report his transactions in Company common stock for
six (6) months following the Retirement Date.

(f)Sole Separation Benefit.  Mr. Walker agrees that the payments provided by
this Section 4 are not required under the Company’s normal policies and
procedures and are provided as a severance solely in connection with this
Agreement and the Release of Claims.  Mr. Walker acknowledges and agrees that
the payments referenced in this Section 4 constitute adequate and valuable
consideration, in and of themselves, for the promises contained in this
Agreement and the Release of Claims.  Mr. Walker acknowledges that the payment
and arrangements herein shall constitute full and complete satisfaction of any
and all amounts properly due and owing to him as a result of his employment with
the Company and the termination thereof, including, without limitation, under
the Severance Agreement or that certain offer letter, dated as of January 16,
2007, by and Mr. Andre Walker and the Company (the “Offer Letter”).

5.General Release of Claims by Mr. Walker.  

(a)Mr. Walker, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and employee
benefit plans in which Mr. Walker is or has been a participant by virtue of his
employment with the Company, from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Mr. Walker has or may have had against such
entities based on any events or circumstances arising or

6

 

--------------------------------------------------------------------------------

 

occurring on or prior to the date hereof or on or prior to the Resignation Date,
arising directly or indirectly out of, relating to, or in any other way
involving in any manner whatsoever Mr. Walker’s employment by the Company or the
separation thereof, and any and all claims arising under federal, state, or
local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud, fraudulent
inducement, misrepresentation, defamation, or liability in tort, claims of any
kind that may be brought in any court or administrative agency, any claims
arising under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866; the Equal Pay Act; the Americans with Disabilities Act; the Fair Labor
Standards Act; the Employee Retirement Income Security Act; the Family Medical
Leave Act; the California Fair Employment and Housing Act; the California Family
Rights Act; the California Labor Code; the California Occupational Safety and
Health Act; Section 17200 of the California Business and Professions Code; the
Florida Civil Rights Act, Fla. Stat. § 760.01 et seq.; the Florida Whistleblower
Protection Act, Fla. Stat. §448.101 et seq.; the Florida Workers Compensation
Retaliation provision, Fla. Stat. § 440.205; the Florida Minimum Wage Act, Fla.
Stat. § 448.110; the Florida Constitution, Fla. Const. Art. X, § 24; the Florida
Fair Housing Act, Fla. Stat. § 760.20 et seq.; and the employment and civil
rights laws of Florida; Claims any other local, state or federal law governing
employment; Claims for breach of contract; Claims arising in tort, including,
without limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation, libel, infliction
of emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees. 

Notwithstanding the generality of the foregoing, Mr. Walker does not release the
following:

 

(i)His rights under this Agreement and other agreements between Mr. Walker and
the Company that survive the Effective Date;

 

(ii)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of the federal law known as COBRA;

 

(iv)His  right to bring to the attention of the Equal Employment Opportunity
Commission claims of discrimination; provided, however, that Mr. Walker does
release his right to secure any damages for alleged discriminatory treatment;

 

(v)Any other Claims that cannot be released as a matter of law; and

 

7

 

--------------------------------------------------------------------------------

 

(vi)Claims for indemnity, including under the Indemnification Agreement for
services on or prior to or after the Consulting Period End Date, applicable law
or any policy of insurance carried by the Company. 

(b)TO THE EXTENT CALIFORNIA LAW APPLIES: MR. WALKER ACKNOWLEDGES THAT HE IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

BEING AWARE OF SAID CODE SECTION, MR. WALKER HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

Mr. Walker also hereby expressly waives any other rights he may have under any
statutes or common law principles which limit the ability of a party to release
another party from claims, where the releasing party does not know of the
existence of such claims or grounds for such claims, or does not suspect that
such claims or grounds for such claims may exist or arise, at the time the
release is executed.

 

6.Nondisparagement.  Mr. Walker agrees that neither he nor anyone acting by,
through, under or in concert with him shall disparage or otherwise communicate
negative statements or opinions about the Company, its board members, officers,
employees or business.  The Company agrees that neither its board members nor
officers shall disparage or otherwise communicate negative statements or
opinions about Mr. Walker.  The Company further agrees that it will respond to
any requests by or on behalf of potential employers of Mr. Walker by providing
only Mr. Walker’s dates of employment with the Company and position title.

7.Cooperation.  Following the Consulting Period End Date, Mr. Walker agrees to
give reasonable cooperation, at the Company’s request, in any pending or future
litigation or arbitration brought against the Company and in any investigation
the Company may conduct with such cooperation to be at mutually convenient
times, and, only following the Consulting Period End Date, with the Company to
compensate Mr. Walker for his reasonable expenses incurred in connection with
such cooperation and for his time spent in connection therewith (based on Mr.
Walker’s 2016 salary with the Company on a pro rata basis for the time actually
spent on such cooperation).

8.Mr. Walker’s Representations and Warranties.  Mr. Walker represents and
warrants that:

 

(a)He has been paid all wages owed to him by the Company through the date
hereof;

 

8

 

--------------------------------------------------------------------------------

 

(b)During the course of Mr. Walker’s employment, he did not sustain any injuries
for which he might be entitled to compensation pursuant to applicable Workers
Compensation law; 

 

(c)Excluding private conversations with personal counsel and immediate family,
Mr. Walker has not made any disparaging comments about the Company, nor will he
do so in the future; and

 

(d)Mr. Walker has not initiated any adversarial proceedings of any kind against
the Company or against any other person or entity released herein, nor will he
do so in the future, except as specifically allowed by this Agreement or the
Release of Claims.

 

9.Confidential Information; Return of Company Property.

(a)Mr. Walker hereby expressly confirms his continuing obligations to the
Company pursuant to the Confidentiality Agreement.

(b)Mr. Walker shall deliver to the Company within ten (10) business days of the
Retirement Date all originals and copies of correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the Company’s customers, business
plans, marketing strategies, products, processes or business of any kind and/or
which contain proprietary information or trade secrets which are in the
possession or control of Mr. Walker or his agents or representatives.  Mr.
Walker shall return to the Company within ten (10) business days of the
Retirement Date all equipment of the Company in his possession or control,
including, without limitation, his laptop computer and cellular
phone.  Following the Retirement Date, the Company shall issue to Mr. Walker a
new laptop computer and cellular phone for use during the Consulting Period,
and, within ten (10) business days following the Consulting Period End Date, Mr.
Walker shall return these items, along with all other equipment and originals
and copies of correspondence, drawings, manuals, letters, notes, notebooks,
reports, programs, plans, proposals, financial documents, or any other documents
concerning the Company’s customers, business plans, marketing strategies,
products, processes or business of any kind and/or which contain proprietary
information or trade secrets which are in the possession or control of Mr.
Walker or his agents or representatives.

10.In the Event of a Claimed Breach.  All controversies, claims and disputes
arising out of or relating to this Agreement or the Release of Claims, including
without limitation any alleged violation of its terms, shall be resolved by
final and binding arbitration before a single neutral arbitrator in Broward
County, Florida, in accordance with the Employment Dispute Resolution Rules of
the American Arbitration Association (“AAA”). The arbitration shall be commenced
by filing a demand for arbitration with the AAA within fourteen (14) days after
the filing party has given notice of such breach to the other party.  The
arbitrator shall award the prevailing party attorneys’ fees and expert fees, if
any.  Notwithstanding the foregoing, it is acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations imposed on them under Section 8(a)
hereof, and that in the event of any such failure, an aggrieved person will be
irreparably damaged and will

9

 

--------------------------------------------------------------------------------

 

not have an adequate remedy at law.  Any such person shall, therefore, be
entitled to injunctive relief, including specific performance, to enforce such
obligations, and if any action shall be brought in equity to enforce any of the
provisions of Section 8(a) of this Agreement, none of the parties hereto shall
raise the defense that there is an adequate remedy at law. 

11.Choice of Law.  This Agreement shall in all respects be governed and
construed in accordance with the laws of the State of Florida, including all
matters of construction, validity and performance, without regard to conflicts
of law principles.

12.Notices.  All notices, demands or other communications regarding this
Agreement shall be in writing and shall be sufficiently given if either
personally delivered or sent by overnight courier, addressed as follows:

(a)If to the Company:

 



Nevro Corp.
1800 Bridge Parkway
Redwood City, CA 94065

Attn:  Rami Elghandour, Chief Executive Officer

 

(b)If to Mr. Walker:

 

 



Andre Walker
520 SE 5th Ave., #3101

 



Fort Lauderdale, FL 33301

 

13.Severability.  Except as otherwise specified below, should any portion of
this Agreement be found void or unenforceable for any reason by a court of
competent jurisdiction, the parties intend that such provision be limited or
modified so as to make it enforceable, and if such provision cannot be modified
to be enforceable, the unenforceable portion shall be deemed severed from the
remaining portions of this Agreement, which shall otherwise remain in full force
and effect.  If any portion of this Agreement is so found to be void or
unenforceable for any reason in regard to any one or more persons, entities, or
subject matters, such portion shall remain in full force and effect with respect
to all other persons, entities, and subject matters.  This paragraph shall not
operate, however, to sever Mr. Walker’s obligation to provide the binding
release to all entities intended to be released hereunder.

14.Understanding and Authority.  The parties understand and agree that all terms
of this Agreement are contractual and are not a mere recital, and represent and
warrant that they are competent to covenant and agree as herein provided.

15.Integration Clause.  This Agreement, together with the Confidentiality
Agreement and the Release of Claims, contain the entire agreement of the parties
with regard to the separation of Mr. Walker’s employment, and supersedes any
prior agreements as to that matter, including, without limitation, the Offer
Letter and the Severance Agreement. This Agreement may not be changed or
modified, in whole or in part, except by an instrument in writing signed by Mr.
Walker and the Chief Executive Officer or other responsible officer of the
Company.  

10

 

--------------------------------------------------------------------------------

 

16.Execution in Counterparts.  This Agreement may be executed in counterparts
with the same force and effectiveness as though executed in a single document. 

17.Successors.  Any successor to the Company (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement and the Release of Claims,
the term “Company” shall include any successor to the Company’s business and/or
assets which executes and delivers the assumption agreement described in this
Section 17 or which becomes bound by the terms of this Agreement by operation of
law.

The parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all parties.

(Signature page(s) follow)




11

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing on the dates shown below.

 

Andre Walker

 

Nevro Corp.

 

 

 

 

 

 

 

/s/ Andre Walker

 

/s/ Rami Elghandour

 

 

 

 

By:

Rami Elghandour

 

 

 

 

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

Date

August 3, 2016

 

Date

August 3, 2016

 

 

 

 

12

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

OUTSTANDING EQUITY AWARDS

 

Grant Date

Grant No.

Type

Shares Outstanding

Vested Shares as of 11/18/2016

Unvested Shares as of 11/18/2016

Exercise Price

7/1/2009

07-151

ISO

29,422

29,422

0

$1.44

5/18/2010

07-200

ISO

31,250

31,250

0

$1.44

9/29/2011

I07-251

ISO

72,364

72,364

0

$3.60

9/29/2011

N07-251

NQ

1,689

1,689

0

$3.60

5/15/2013

I07-358

ISO

57,462

57,462

01

$3.60

5/15/2013

N07-358

NQ

25,475

22,526

3,219

$3.60

11/5/2014

I14-03

ISO

15,791

7,895

7,896

$18.00

11/5/2014

N14-03

NQ

12,466

6,233

6,233

$18.00

12/1/2015

801

NQ

14,000

3,500

10,500

$63.23

 

 

 

 

 

 

 

 

 

1 

Unvested shares will be 0 after taking into account the acceleration provisions
in Section 4(b) of the Agreement.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (“Release”) is entered into as of August 3, 2016,
between Andre Walker (“Mr. Walker”) and Nevro Corp. (the “Company”)
(collectively referred to herein as the “Parties”), effective eight (8) days
after Mr. Walker’s signature hereto (the “Effective Date”), unless Mr. Walker
revokes his acceptance of this Release as provided in Paragraph 1(d) below.

 

1.Mr. Walker’s Release of the Company.  Mr. Walker understands that by agreeing
to this Release, Mr. Walker is agreeing not to sue, or otherwise file any claim
against, the Company or any of its employees or other agents for any reason
whatsoever based on anything that has occurred as of the date Mr. Walker signs
this Release.

(a)Mr. Walker, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and employee
benefit plans in which Mr. Walker is or has been a participant by virtue of his
employment with the Company, from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Mr. Walker has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to the date hereof or on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Mr. Walker's employment by the Company or the separation thereof, and
any and all claims arising under federal, state, or local laws relating to
employment, including without limitation claims of wrongful discharge, breach of
express or implied contract, fraud, fraudulent inducement, misrepresentation,
defamation, or liability in tort, claims of any kind that may be brought in any
court or administrative agency, any claims arising under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866; the Equal Pay Act; the Age
Discrimination in Employment Act (“ADEA”); the Americans with Disabilities Act;
the Fair Labor Standards Act; the Employee Retirement Income Security Act; the
Family Medical Leave Act; the California Fair Employment and Housing Act; the
California Family Rights Act; the California Labor Code; the California
Occupational Safety and Health Act; Section 17200 of the California Business and
Professions Code; the Florida Civil Rights Act, Fla. Stat. § 760.01 et seq.; the
Florida Whistleblower Protection Act, Fla. Stat. §448.101 et seq.; the Florida
Workers Compensation Retaliation provision, Fla. Stat. § 440.205; the Florida
Minimum Wage Act, Fla. Stat. § 448.110; the Florida Constitution, Fla. Const.
Art. X, § 24; the Florida Fair Housing Act, Fla. Stat. § 760.20 et seq.; and the
employment and civil rights laws of Florida; Claims any other local, state or
federal law governing employment; Claims for breach of contract; Claims

B-1

 

 

 

 

 

--------------------------------------------------------------------------------

 

arising in tort, including, without limitation, Claims of wrongful dismissal or
discharge, discrimination, harassment, retaliation, fraud, misrepresentation,
defamation, libel, infliction of emotional distress, violation of public policy,
and/or breach of the implied covenant of good faith and fair dealing; and Claims
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees. 

(b)Notwithstanding the generality of the foregoing, Mr. Walker does not release
the following:

(i)His rights under that certain General Release and Separation and Transition
Agreement by and between the Parties dated as of August ___, 2016 (the
“Agreement”) and other agreements between Mr. Walker and the Company that
survive the Effective Date;

 

(ii)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

(iii)Claims to continued participation in certain of the Company's group benefit
plans pursuant to the terms and conditions of the federal law known as COBRA;

 

(iv)His right to bring to the attention of the Equal Employment Opportunity
Commission or claims of discrimination; provided, however, that Mr. Walker does
release his right to secure any damages for alleged discriminatory treatment;

 

(v)Any other Claims that cannot be released as a matter of law; and

 

(vi)Claims for indemnity, including under the Indemnification Agreement for
services on or prior to or after the Consulting Period End Date, applicable law
or any policy of insurance carried by the Company.

(c)TO THE EXTENT CALIFORNIA LAW APPLIES: MR. WALKER ACKNOWLEDGES THAT HE IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

BEING AWARE OF SAID CODE SECTION, MR. WALKER HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

B-2

 

 

 

 

 

--------------------------------------------------------------------------------

 

Mr. Walker also hereby expressly waives any other rights he may have under any
statutes or common law principles which limit the ability of a party to release
another party from claims, where the releasing party does not know of the
existence of such claims or grounds for such claims, or does not suspect that
such claims or grounds for such claims may exist or arise, at the time the
release is executed.

(d)In accordance with the Older Workers Benefit Protection Act of 1990, Mr.
Walker acknowledges that he is aware of the following:

(i)This paragraph, and this Release are written in a manner calculated to be
understood by Mr. Walker.

 

(ii)The waiver and release of claims under the ADEA contained in this Release
does not cover rights or claims that may arise after the date on which Mr.
Walker signs this Release.

 

(iii)Section 4 of the Agreement provides for consideration in addition to
anything of value to which Mr. Walker is already entitled.

 

(iv)Mr. Walker has been advised to consult an attorney before signing this
Release.

 

(v)Mr. Walker has been granted twenty-one (21) days after he is presented with
this Release to decide whether or not to sign this Release.  If Mr. Walker
executes this Release prior to the expiration of such period, he does so
voluntarily and after having had the opportunity to consult with an attorney,
and hereby waives the remainder of the twenty-one (21) day period.

 

(vi)Mr. Walker has the right to revoke this general release within seven (7)
days of signing this Release.  In the event this general release is revoked,
this Release will be null and void in its entirety, and Mr. Walker will not
receive the benefits of Section 4 of the Agreement.

 

If Mr. Walker wishes to revoke this Release, he must deliver written notice
stating his intent to revoke to Rami Elghandour (fax: 650-251-9415; email:
rami@nevro.com), on or before 5:00 p.m. PT on the seventh (7th) day after the
date on which Mr. Walker signs this Release.

 

2.Representations.  Mr. Walker represents and warrants that:

(a)Mr. Walker is not owed wages, commissions, bonuses or other compensation,
other than any payments and benefits that become due under Sections 3 and 4 of
the Agreement;

(b)During the course of Mr. Walker’s employment Mr. Walker did not sustain any
injuries for which Mr. Walker might be entitled to compensation pursuant to
worker’s compensation law or Mr. Walker has disclosed any injuries of

B-3

 

 

 

 

 

--------------------------------------------------------------------------------

 

which he is currently, reasonably aware for which he might be entitled to
compensation pursuant to worker’s compensation law; 

(c)From the date each Party executed the Agreement through the date each Party
executes this Release, Mr. Walker has not made any disparaging comments about
the Company, nor will Mr. Walker do so in the future; and

(d)Mr. Walker has not initiated any adversarial proceedings of any kind against
the Company or against any other person or entity released herein, nor will Mr.
Walker do so in the future, except as specifically allowed by this Release.

3.Maintaining Confidential Information; Continuing Covenants.  Mr. Walker
reaffirms his obligations under the continuing covenants set forth in Section
9(a) of the Agreement and that certain Proprietary Information and Inventions
Agreement by and between Mr. Walker and the Company (the “Confidentiality
Agreement”).  

4.Cooperation with the Company.  Mr. Walker reaffirms his obligations to
cooperate with the Company pursuant to Section 7 of the Agreement.  

5.Severability.  The provisions of this Release are severable.  If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

6.Choice of Law.  This Release shall in all respects be governed and construed
in accordance with the laws of the State of Florida, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.

7.Integration Clause.  This Release, the Confidentiality Agreement and the
Agreement contain the Parties’ entire agreement with regard to the transition
and separation of Mr. Walker’s employment, and supersede and replace any prior
agreements as to those matters, whether oral or written. This Release may not be
changed or modified, in whole or in part, except by an instrument in writing
signed by Mr. Walker and the Chief Executive Officer of the Company.

8.Execution in Counterparts.  This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single
document.  Facsimile signatures shall have the same force and effectiveness as
original signatures.

9.Intent to be Bound.  The Parties have carefully read this Release in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it is final and binding on all Parties.

(Signature page(s) follow)




B-4

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below. 

 

Andre Walker

 

Nevro Corp.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Rami Elghandour

 

 

 

 

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

Date

 

 

Date

 

 

 

 

 

 

B-5

 

 

 

 

 